DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-9 and 11-21 are pending and presented for examination.

Response to Arguments
Applicant’s amendment to incorporate allowable subject matter into claim 1 and the amendment to claim 5 have overcome the previous 35 U.S.C. 112(b) issues. However, newly added claim 21 is indefinite for the reasons as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the protective coating formed from at least one of n-butyl acetate or 2-methoxy-1-methylethyl acetate. This language is indefinite. Reciting that the coating is formed from these compounds suggests that they are incorporated into the UV protective coating and act to form the solid structure either by reaction or some other means. However, as evidenced by applicant’s disclosure the UV protective coating is not actually formed from the recited compounds. N-butyl acetate and 2-methoxy-1-methylethyl acetate appear to be only disclosed as solvents for depositing the coating and it is expected that these will be removed during actual film formation (paragraph 0038). Additionally, independent claim 1 already appears to suggest that the coating is formed from polyurethane and silicate filler. It is unclear if the acetate compounds are in addition to these compounds or separate from these compounds. Therefore, claim 21 is indefinite. Examiner recommends reciting that the UV protective coating is deposited from a liquid comprising at least one of n-butyl acetate or 2-methoxy-1-methylethyl acetate.

Allowable Subject Matter
2.	Claims 1-9 and 11-20 are allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claims are allowable for the reasons as previously set forth in the Office Action mailed 6/10/2021.

Conclusion
	Claims 1-9 and 11-21 are pending.
	Claims 1-9 and 11-20 are allowed.
	Claim 21 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 27, 2021Primary Examiner, Art Unit 1759